Citation Nr: 9903451	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  88-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
seizure disorder.

2. Entitlement to an increased rating for status post 
hemilaminectomy, L4-L5, with sciatica and history of 
spondylolisthesis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARINGS ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from April 1969 to March 
1973.  

In a rating decision dated September 1973, the Regional 
Office (RO) denied the veteran's claim for service connection 
for seizure disorder.  He was notified of this determination 
and of his right to appeal by a letter dated later that 
month, but a timely appeal was not received.  By rating 
action in March 1985, the RO continued the denial of service 
connection for seizure disorder.  The veteran was again 
informed of this decision and of his right to appeal.  This 
decision was not appealed.  

In December 1986, the veteran sought to reopen his claim for 
service connection for seizure disorder.  By rating decision 
in June 1987, the RO confirmed and continued the denial of 
service connection for this disability.  In addition, the RO 
denied the veteran's claim for an increased rating for his 
service-connected low back disability.  This case was 
previously before the Board of Veterans' Appeals (Board) in 
October 1988 and March 1990, and was remanded on each 
occasion for additional development of the evidence.  As the 
requested development has been accomplished, the case is 
again before the Board for final appellate consideration.

The issue of entitlement to an increased rating for status 
post hemilaminectomy, L4-L5, with sciatica and history of 
spondylolisthesis, will be considered in the REMAND section 
below.

The Board notes that the issues previously before it included 
entitlement to increased ratings for anxiety neurosis and 
postoperative residuals of bilateral inguinal hernia.  The 
latter issue was denied by the Board in a decision in 
December 1990.  With respect to the claim for an increased 
rating for the veteran's service-connected psychiatric 
disability, the Board notes that, based on the findings of a 
Department of Veterans Affairs (VA) examination in July 1997, 
the RO, in a September 1997 rating action, increased the 
evaluation assigned for anxiety neurosis to 50 percent, 
effective March 1, 1987.  In a statement received in January 
1998, the veteran indicated that he wished to withdraw his 
claim for an increased rating for a psychiatric disability.  
Accordingly, this decision will be limited to the issues set 
forth on the preceding page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. By decisions in September 1973 and March 1985, the RO 
denied the veteran's claims of entitlement to service 
connection for seizure disorder.  

3. He was informed of each decision and of his right to 
appeal, but a timely appeal was not received.

4. The evidence submitted since the RO's most recent 
determination includes numerous medical records which 
reflect diagnoses including seizure disorder.  

5. This evidence is neither cumulative nor redundant, and is, 
in connection with the evidence previously considered, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1. The March 1985 decision of the RO which denied the 
veteran's claim of entitlement to service connection for a 
seizure disorder is final.  38 U.S.C.A. §§ 5107, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2. The evidence received since the March 1985 rating decision 
is new and material, and the claim for service connection 
for a seizure disorder is reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The United States Court of Veterans Appeals 
(Court) has held that a well-grounded claim is one which is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).  In this case, the veteran's statements concerning 
the onset of his seizure disorder are sufficient to conclude 
that his claim is well grounded.  No further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Finality

The RO denied the veteran's claims for service connection for 
seizure disorder in September 1973 and again in March 1985.  
In the earlier decision, it was concluded that a seizure 
disorder was not shown by the evidence of record.  The RO 
noted in the March 1985 determination that the denial of 
service connection for seizure disorder was confirmed and 
continued.  Following notification of the March 1985 
decision, along with information regarding his appellate 
rights, an appeal was not filed by the veteran.  Thus, the 
March 1985 rating decision is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a). 20.302(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C.A. § 5108.  
If the Board determines that the submitted evidence is not 
new and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  In Colvin, the Court adopted the following rule 
with respect to the nature of the evidence which would 
justify reopening of a claim on the basis of new and material 
evidence:  "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).  This standard, as aptly noted above, focuses on 
whether the new evidence (1) bears directly and substantially 
on the specific matter, and (2) is so significant that it 
must be considered to fairly decide the merits of the claim.  
See Fossie v. Brown, No. 96-1695 (U.S. Vet. App. Oct. 30, 
1998).

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The "old" evidence 

The evidence of record at the time of the RO's March 1985 
determination which denied service connection for a seizure 
disorder included the service medical records and private and 
VA medical records following the veteran's discharge from 
service.  

The service medical records are negative for complaints or 
findings indicative of a seizure disorder.  A neurological 
evaluation on the discharge examination in March 1973 was 
normal.  

The veteran was admitted to a VA hospital in June 1973.  It 
was reported that he had experienced a grand mal seizure 
approximately two months prior to admission.  It was noted 
that he fell into a hole while working.  He stated that he 
was told that he passed out while carrying a container of 
water, and that he was told later that he had a seizure.  He 
was seen in the VA facility after this episode and was placed 
on Dilantin.  Two weeks after the first episode, while off 
Dilantin, he had another episode he described as feeling 
faint.  The veteran apparently did not pass out.  This lasted 
for only a few minutes and he completely recovered.  Four 
days prior to admission, he again felt faint and had the 
sensation of things turning around him.  He went to his room 
to lie down.  Due to his symptoms, it was decided to admit 
the veteran for a neurological work-up.  Skull X-rays and a 
brain scan were normal.  An electroencephalogram was 
consistent with a drug effect, attributed to prescribed 
Valium.  

The hospital report indicates that the veteran's boss was 
called for information on the episodes.  Regarding the first 
episode, it was felt that the veteran did not have a seizure 
at all.  It was noted that he had been found pale and shaky, 
with his eyes wide open, confused, but in no moment did he 
have jerking movements or tonic component or loss of 
sphincter control.  As far as the physicians knew, the 
veteran did not turn his eyes or bite his tongue.  The 
information from his boss indicated that the veteran had been 
using alcohol with some frequency in the past month, and he 
had also been using drugs.  It was felt that the veteran had 
an anxiety neurosis, and maybe what he had experienced was a 
self-overdose with the medication that he was prescribed for 
his back pain, and that he did not have any seizures.  It was 
suspected that the veteran was over-using alcohol and drugs, 
and that only work circumstances and severe anxiety might 
have produced the episodes.  The diagnosis was anxiety 
neurosis.

The veteran was hospitalized by the VA from December 1973 to 
May 1974.  He was admitted in a semiconscious state after 
having taken a large number of Phenobarbital, Valium, and 
several beers on the day of admission.  

An electroencephalogram was conducted at a VA facility in 
February 1974.  A history of "convulsions at age 5 treated 
with Penicillin" was noted.  It was also indicated that the 
veteran had two seizures in 1963, and a grand mal seizure in 
1973.  Findings on the electroencephalogram were consistent 
with drug effect.  It was interpreted as being a borderline 
electroencephalogram, of uncertain clinical significance.  A 
brain scan the same month was within normal limits. 

During a VA psychiatric examination in February 1974, the 
veteran related that he had "seizures," and that he had 
been taking medication for seizures since shortly after 
service.  The examiner noted that the veteran had been 
hospitalized on the psychiatric service.  

Possible seizures "nsc" were noted on VA examination in 
February 1974.

A February 1977 VA electroencephalogram was interpreted as 
abnormal due to some suppression of alpha activity in the 
left occiput plus rare, single wave discharges from the right 
hemisphere.  The findings were said to be similar to those 
resulting from a 1975 electroencephalogram.

The veteran was afforded a VA psychiatric examination in 
December 1977.  It was noted that he was taking medication 
for chronic grand mal seizures.  He stated that the seizures 
began upon his discharge from service.  He related that they 
occurred about twice a month, and were getting longer and 
more frequent.  The pertinent diagnosis was grand mal 
seizures, by history.  

In a statement dated July 1980, O.A.K., the veteran's 
employer, related an incident which occurred the previous 
month.  After being called to the scene, he observed the 
veteran sitting quietly in a chair, seemingly disassociated 
from the activity around him.  Another employee related what 
had happened.  He had picked the veteran up on the way to 
work, and after driving some distance, he observed a change 
in the veteran's demeanor.  It was indicated that the veteran 
appeared to be taken by a seizure of some kind.  The 
veteran's responses were incoherent and it seemed as if the 
veteran was hallucinating.  It was noted that the veteran had 
no recollection of what had taken place, and believed that he 
had fallen asleep during the car ride.  

In a statement dated January 1981, a private physician noted 
that the veteran was a chronic epileptic who had had 
convulsive seizures since 1973.  He was taking medications 
for this condition.  It was reported that he had been having 
seizures recently.  A March 1981 addendum notes that an 
electroencephalogram showed some "terminal bursts."  There 
were no comments on the significance of this finding.

The veteran's spouse related in a March 1983 statement that 
she had known the veteran for six years.  She had witnessed 
him having "very bad" seizures during the that time, and 
that they had become more severe in the past two years.  She 
had had to call an ambulance to take the veteran to a 
hospital for treatment for  his seizures several times.  

The veteran was hospitalized in a VA facility from April to 
October 1983.  It was noted that he "suffered a head injury 
and compensated for epilepsy," complicated with epilepsy 
grand mal seizures.  He was operated on for inguinal hernia, 
following which his seizures increased in frequency.  The 
diagnosis was epilepsy with grand mal seizure disorder.  

A January 1984 VA electroencephalogram was normal.  
Subsequent 1984 VA outpatient treatment records show 
treatment for seizures.

On VA psychiatric examination in July 1984, the examiner 
reviewed the veteran's medical records.  It was noted that 
during the admission in April 1983, the veteran gave a 
history of artillery battles in Vietnam and a head injury 
with shrapnel to the parietal area with unconsciousness, and 
that a seizure disorder resulted.  The examiner commented 
that since the veteran had not served in Vietnam, his 
complete medical file was examined.  While he had, at various 
times, reported having seizures, none had ever been confirmed 
as grand mal seizures, and there had been no 
electroencephalogram confirmation.  It was noted that skull 
X-rays and CT scans were normal.  The medical history also 
indicated that the veteran was seen at VA outpatient 
treatment clinics on various instances in which he reported 
having a grand mal seizure.  It was further indicated that 
the veteran stated that he had been thrown thirty feet in the 
air by a missile blast in Korea, hit his head, and this was 
responsible for his seizures.  It was noted that there was no 
documented evidence of a head injury.  

On VA examination in September 1984, the veteran stated that 
he hit his head in Korea, was stunned, but did not lose 
consciousness.  The examiner noted that this was probably not 
the etiology of his seizures.  The diagnosis was history of 
seizure disorder with irregular compliance, probably 
idiopathic.

The RO decision 

As noted above, the RO, in March 1985, confirmed and 
continued the denial of service connection for seizure 
disorder.  

The additional evidence 

The evidence added to the record since the RO's determination 
of March 1985 includes VA and private medical records, some 
of which were previously of record, as well as the veteran's 
testimony at hearings at the Board in June 1988 and at the RO 
in March 1990.

On VA hospitalization in September 1978, the veteran reported 
that he had a seizure six days earlier.  His seizure history 
dated back about five years.  He was on medication for 
seizures, and had about 1 or 2 per year.  The diagnosis was 
seizure disorder.

A duplicate of the July 1980 statement from O.A.K. was 
received in April 1985.

The veteran was hospitalized in a private facility in May 
1982 and began "seizing" after seeming to faint and hitting 
his head on the floor.  A history of seizure disorder since 
1973 was noted.  The diagnosis was seizure disorder.  

On VA hospitalization from March to April 1985, the veteran 
related that he first had seizures in his adult life several 
days after leaving service.  Seizures, by history, controlled 
by medication, was diagnosed during an October and November 
1985 VA hospitalization.

Pursuant to the Board's remand, the RO attempted to obtain 
records from Washington Adventist Hospital.  The veteran had 
indicated he had been treated at that facility in 1974.  In 
July 1991, the hospital indicated that it had no record of 
the veteran ever having been treated at the hospital.

The veteran was hospitalized by the VA from November 1986 to 
February 1987.  He related a history of a back/head injury to 
the right temporal lobe from an accidental missile launch in 
1970.  The diagnosis was seizure disorder, grand mal type 
(began 1973).  

A seizure disorder, with fair control on medication, was 
diagnosed at a June 1989 VA examination.

The veteran was hospitalized in a private facility in July 
1992.  A neurological consultation revealed that the veteran 
had a history of seizure disorder that had been attributed to 
a head injury while in service in 1972.  He was apparently 
thrown about 40 feet when a rocket launcher exploded near him 
and he suffered a closed head injury and a back injury.  
There was no loss of consciousness.  He had been followed 
since that time for a seizure disorder.  

In August 1992, the VA medical center checked its records to 
determination if the 1974 treatment records from Washington 
Adventist Hospital were included with its records.  It was 
indicated that the private medical records were not in the 
file.  

The veteran was hospitalized in a VA facility for unrelated 
complaints from March to April 1996.  It was indicated that 
the veteran had a history of seizure disorder secondary to 
head trauma in 1973.  It was reported that he had been off 
his medications without seizures, and had had no seizures in 
the last few years.  

On VA psychiatric examination in July 1997, it was reported 
that the veteran received a head trauma in service and 
following his discharge, he started having grand mal 
seizures.  It was indicated that the seizures were eventually 
linked and considered part of a condition related to the 
trauma to the head.  It was further reported that as time 
went by, four different diagnoses or labels were given and 
seizure disorder was eliminated.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Where a veteran served 90 days or more during a period of war 
and a seizure disorder becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.    38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

Based on its review of the record, the Board concludes that 
the additional evidence submitted in support of the veteran's 
claim is new and material.  In this regard, the Board notes 
that the veteran's claim was previously denied on the basis 
that a seizure disorder was not verified by the evidence of 
record.  The Board notes that following the VA 
hospitalization in June 1973, it was specifically concluded 
that the episodes the veteran had experienced did not 
represent seizures.  While various medical records made 
reference to a seizure disorder, including the April through 
October 1983 VA hospital report, the fact remains that the 
record contained no clinical confirmation of a seizure 
disorder.  

The evidence obtained since the March 1985 RO decision 
includes an emergency room report from a private hospital in 
May 1982 when medical personnel witnessed the veteran having 
a seizure.  This is the first indication in the record of a 
seizure actually being observed.  This evidence is clearly 
new, in that it was not previously of record.  In addition, 
it obviously bears directly and substantially on the question 
before the Board, that is, whether the veteran has a seizure 
disorder.  This evidence suggests that he might have a 
seizure disorder.  It is of such significance that it must be 
considered in order to fairly adjudicate the claim.  The 
Board finds, accordingly, that the additional evidence of 
record is new and material, warranting reopening of the claim 
for service connection for seizure disorder.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for seizure 
disorder.  To this extent, the appeal is granted.  


REMAND

Since the Board has concluded that the additional evidence is 
new and material, the RO must consider all the evidence of 
record in reaching its determination.

The record shows that the veteran has not been afforded a 
neurological examination by the VA to establish the presence 
of a seizure disorder.  In light of the conflicting nature of 
the medical evidence of record, the Board believes that a VA 
examination is warranted.  

The veteran also asserts that a higher rating is warranted 
for his service-connected low back disability, which is rated 
pursuant to the provisions of Diagnostic Code 5293 of the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
When a diagnostic code is predicated on loss of motion, VA 
must consider 38 C.F.R. § 4.40 (1998) regarding functional 
loss due to pain and 38 C.F.R. § 4.45 (1998) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  The veteran most 
recently afforded a VA examination in December 1997.  It does 
not appear, however, that the examination report addressed 
the issue of functional loss due to pain.  Where a diagnostic 
code is predicated on loss of motion, VA must consider 38 
C.F.R. § 4.40 (1998) regarding functional loss due to pain 
and 38 C.F.R. § 4.45 (1998) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).

While the veteran's low back disability has been evaluated 
pursuant to the provisions of Diagnostic Code 5293, and this 
does not specifically refer to limitation of motion, it must 
be considered whether Diagnostic Code 5293 is predicated on 
loss of motion.  This issue was specifically addressed in a 
recent precedent opinion of the General Counsel of the 
Secretary of VA. See VA O.G.C. Prec. Op. No. 36-97 (Dec. 12, 
1997) (held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae).  The Board is bound by this opinion. 38 U.S.C.A. 
§ 7104(c). (West 1991).  It is readily apparent that the 
issue of pain on motion was not contemplated during the 
recent VA examination. 

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for a seizure 
disorder since his discharge from 
service, and for his low back 
disability since 1987.  After securing 
the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already 
been associated with the claims folder.

2. The veteran should then be afforded a 
VA examination by specialists in 
orthopedics and neurology, if 
available, to determine the nature and 
extent of a seizure disorder and his 
low back disorder.  All necessary 
tests should be performed.  The 
neurologist is specifically requested 
to furnish an opinion concerning 
whether it is at least as likely as 
not that the veteran has a seizure 
disorder and, if so, whether it is 
related to service.  The orthopedic 
examiner should comment on any 
functional impairment due to pain and 
the pathology associated with pain 
should be described.  With respect to 
the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain 
is visibly manifested on movement of 
the joints, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to  pain 
attributable to the service-connected 
disability.  The claims folder should 
be made available to the examiners in 
conjunction with the examinations.  
The rationale for all opinions 
expressed should be set forth.

3. Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for a seizure disorder and 
entitlement to an increased rating for 
a low back disability based on the 
entire evidence of record, including 
any evidence obtained pursuant to this 
remand.  If the determination remains 
adverse to him, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and be given an opportunity to 
respond thereto.

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
outcome of these claims.







			
	C. H. Witt	James R. Siegel
Member, Board of Veterans' Appeals 	Acting Member, Board of 
Veterans' Appeals


		
	Robert E. Sullivan	
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 16 -


